          Case 1:17-cr-00248-VSB Document 216
                                          213 Filed 10/24/19
                                                    10/07/19 Page 1 of 1



                          LAW OFFICE OF ERIC M. SEARS, P.C.

                                            Eric M. Sears
                                          Attorney at Law

                                  115 Broadway, Suite 1704
                                     New York, NY 10006

               Tel. 212-252-8560 Fax: 212-566-1068 Cell: 917-929-2096
               email: emsearsesq@aol.com Website: EricMSearsLaw.com

By ECF
                                             October 7, 2019.
                                                       Counsel is directed to contact the Bureau of Prison's
Hon. Vernon S. Broderick                               Designation Unit to inquire on a transfer for the defendant.
United States District Judge                           I am unable, under the circumstances presented here, to
United States Courthouse                               direct the Bureau of Prison's to designate a defendant to a
500 Pearl Street                                       specific facility. It is my understanding that the Bureau of
New York, NY 10007                                     Prison's has a protocol they follow when determining a
                                                       defendants designation.
       Re: USA v. Richard Hart - 17 Cr 248

Dear Judge Broderick:
                                                                                                 10/24/2019
       I was CJA counsel for Mr. Hart, who was sentenced before Your Honor on July 17, 2019.
He received a below-guideline sentence of 1 year and 1 day. He was permitted to surrender
voluntarily on October 11, 2019. I am informed that he has been designated to MDC, Brooklyn.
I am writing to ask Your Honor to amend the sentence to recommend a minimum-security
facility. I understand that such a recommendation would not be binding on the BOP.

        As Your Honor will recall, the underlying case involved fraudulent billing for credit care
processing services. The co-defendant, Michael Mendlowitz, was convicted after trial. Mr. Hart
was permitted to plea to a lesser charge, with a 60 month cap. It was Mr. Hart's only
involvement with the law, in what otherwise had been a hardworking and family oriented life.
Given his lack of a record, the absence of any violence, and the nature of the underlying crime, I
believe we all anticipated that he would be designated to a suitable minimum-security facility. I
do not believe the MDC is an appropriate place for him to serve his sentence.

       I am requesting, therefore, that Your Honor amend the sentence to include a
recommendation that he be designated to a minimum-security facility.

                                             Res. c

                                              nc      , ars

cc. AUSAs - via ECF
